Citation Nr: 1220733	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral mixed hearing loss with residuals of right ear postoperative otosclerosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  It was remanded by the Board for additional development in August 2007.  After such development was completed, the case was returned to the Board, and the Board denied the Veteran's claim in April 2009.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2011 memorandum decision, the Court set aside the Board's April 2009 decision and remanded the case for additional proceedings.  In January 2012, the Board remanded the claim for further development.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a March 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board requested that the VA examiner to set forth all of the symptoms and functional effects of the Veteran's hearing loss disability.  The examination report does not adequately address functional effects of his hearing loss disability.  While it appears that the examiner followed the requirements set forth in the Handbook of Standard Procedures and Best Practices for Compensation and Pension Examinations, the examiner's report must specifically state that this was done in view of the Court decision in this matter.  Although the examiner explained the significance of the intensity levels used for speech recognition testing, she did not explain which intensity levels best reflect the Veteran's actual ability to recognize speech in daily life.  Therefore, VA did not fully comply with the directives of the Board's January 2012 remand and another VA examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In the memorandum decision, the Court held that the Board needed to "explain how the VA audiology test procedures are consistent with the regulations" and that the Board must provide a "statement [that] must include appropriate consideration of the operation of the testing procedures and the adequacy of the tests to describe disabilities in a normal conversational environment."  March 2011 memorandum decision, pages 4, 6.  The audiologist is asked to provide any pertinent background as to how the testing procedures are conducted.

Treatment records from the Hampton VA Medical Center show that the Veteran underwent audiometric testing on May 7, 2007; October 8, 2008; and April 19, 2011.  The RO should attempt to obtain the actual results of the testing on those dates.

The Veteran last submitted audiometric testing dated in October 2011.  He should be afforded the opportunity to identify any additional treatment for his hearing loss since October 2011.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ask the Veteran to identify all treatment for his hearing loss since October 2011 and attempt to obtain all identified records.  Regardless of the appellant's response, the RO must attempt to obtain the actual results of audiometric testing on May 7, 2007; October 8, 2008; and April 19, 2011; from the Hampton VA Medical Center.  Any obtained records should be associated with the Veteran's claims file.  If records are sought that are not obtained, the attempts made should be documented in the claims folder.

2.  Thereafter, the Veteran should be afforded a new VA audiological evaluation.  The examiner should review the claims file in conjunction with the evaluation and state that this was done in the report of examination.  The evaluator must set forth all of the symptoms and functional effects of the Veteran's hearing loss disability.

The audiological evaluation must follow the requirements set forth in the Handbook of Standard Procedures and Best Practices for Compensation and Pension Examinations, and the examiner's report must specifically state that this was done.  

The examiner must set forth the intensity levels that were used for the Veteran's speech recognition testing and must explain the significance of those intensity levels, including which intensity levels best reflect the Veteran's actual ability to recognize speech in daily life.  

The examiner must explain to what extent the operation of the testing procedures and the adequacy of the tests reflect the Veteran's hearing loss disability in a normal conversational environment.

3.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, the AMC/RO must readjudicate the issue on appeal with consideration of 38 C.F.R. § 3.321 (2011).  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



